Name: Commission Implementing Regulation (EU) NoÃ 118/2014 of 30Ã January 2014 amending Regulation (EC) NoÃ 1560/2003 laying down detailed rules for the application of Council Regulation (EC) NoÃ 343/2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  information and information processing;  international law;  cooperation policy;  communications;  migration;  documentation
 Date Published: nan

 8.2.2014 EN Official Journal of the European Union L 39/1 COMMISSION IMPLEMENTING REGULATION (EU) No 118/2014 of 30 January 2014 amending Regulation (EC) No 1560/2003 laying down detailed rules for the application of Council Regulation (EC) No 343/2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 604/2013 of the European Parliament and of the Council of 26 June 2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person (1), and in particular Articles 4(3), 6(5), 8(6), 16(4), 21(3), 22(3), 23(4) and 24(5), Article 29(1) and (4), Article 31(4), Article 32(1) and (5), and Article 35(4) thereof, Whereas: (1) By Commission Regulation (EC) No 1560/2003 (2) a number of specific arrangements needed for the application of Council Regulation (EC) No 343/2003 (3) were adopted. (2) In June 2013 a Regulation (EU) No 604/2013 was adopted, recasting Regulation (EC) No 343/2003. A number of further specific arrangements should be established for the effective application of Regulation (EU) No 604/2013. (3) In order to increase the efficiency of the system and improve the cooperation between national authorities, the rules regarding the transmission and processing of requests for the purpose of taking charge and taking back, the requests for information, the cooperation on reuniting family members and other relatives in the case of unaccompanied minors and dependent persons, as well as carrying out of transfers, need to be amended. (4) A common leaflet on Dublin/Eurodac, as well as a specific leaflet for unaccompanied minors, a standard form for the exchange of relevant information on unaccompanied minors, uniform conditions for the consultation and exchange of information on minors and dependent persons, a standard form for the exchange of data before a transfer; a common health certificate, of uniform conditions and practical arrangements for the exchange of information on a persons health data before a transfer, are not provided for in Regulation (EC) No 1560/2003. Consequently, new provisions should be added. (5) Regulation (EU) No 603/2013 of the European Parliament and of the Council (4) replaces Council Regulation (EC) No 2725/2000 (5) and introduces changes to the Eurodac system. Therefore, Regulation (EC) No 1560/2003 should be adapted in order to properly reflect the interaction between the procedures laid down in Regulation (EU) No 604/2013 and the application of Regulation (EU) No 603/2013. (6) Regulation (EC) No 767/2008 of the European Parliament and of the Council (6) provides for rules on the facilitation of application of Regulation (EU) No 604/2013. Consequently, the uniform conditions for preparation and submission of requests to take charge of applicants should be amended to include rules on the use of Visa Information System data. (7) Technical adaptations are necessary in order to respond to the evolution of the standards applicable and the practical arrangements for using the electronic transmission network set up by Regulation (EC) No 1560/2003 to facilitate the implementation of Regulation (EU) No 604/2013. (8) Directive 95/46/EC of the European Parliament and of the Council (7) should apply to processing carried out pursuant to this Regulation. (9) Regulation (EU) No 604/2013 applies to applications for international protection lodged as from 1 January 2014. It is therefore necessary that this Regulation enters into force as soon as possible to enable Regulation (EU) No 604/2013 to be fully applied. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 44(2) of Regulation (EU) No 604/2013. (11) Therefore, Regulation (EC) No 1560/2003 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 1560/2003 Regulation (EC) No 1560/2003 is amended as follows: (1) in Article 1, the following paragraph is inserted: 2a. Where the request is based on a positive result (hit) transmitted by the Visa Information System (VIS) in accordance with Article 21 of Regulation (EC) No 767/2008 of the European Parliament and of the Council (8) after comparison of the fingerprints of the applicant for international protection with fingerprint data previously taken and sent to the VIS in accordance with Article 9 of that Regulation and checked in accordance with Article 21 of that Regulation, it shall also include the data supplied by the VIS. (8) Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (OJ L 218, 13.8.2008, p. 60).;" (2) Article 2 is replaced by the following: Article 2 Preparation of requests for taking back Requests for taking back shall be made on a standard form in accordance with the model in Annex III, setting out the nature of the request, the reasons for it and the provisions of Regulation (EU) No 604/2013 of the European Parliament and of the Council (9) on which it is based. The request shall also include, as applicable: (a) a copy of all the proof and circumstantial evidence showing that the requested Member State is responsible for examining the application for international protection, accompanied, where appropriate, by comments on the circumstances in which it was obtained and the probative value attached to it by the requesting Member State, with reference to the lists of proof and circumstantial evidence referred to in Article 22(3) of Regulation (EU) No 604/2013, which are set out in Annex II to this Regulation; (b) the positive result (hit) transmitted by the Eurodac Central Unit, in accordance with Article 4(5) of Regulation (EC) No 2725/2000, after comparison of the applicants fingerprints with fingerprint data previously taken and sent to the Central Unit in accordance with Article 4(1) and (2) of that Regulation and checked in accordance with Article 4(6) of that Regulation. (9) Regulation (EU) No 604/2013 of the European Parliament and of the Council of 26 June 2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person (OJ L 180, 29.6.2013, p. 31).;" (3) in Article 8, a new paragraph is added: 3. The standard form set out in Annex VI shall be used for the purpose of transmitting to the responsible Member State the data essential to safeguard the rights and immediate needs of the person to be transferred. This standard form shall be considered a notice in the meaning of paragraph 2.; (4) in Article 9, a new paragraph is inserted: 1a. Where a transfer has been delayed at the request of the transferring Member State, the transferring and the responsible Member States must resume communication in order to allow for a new transfer to be organised as soon as possible, in accordance with Article 8, and no later than two weeks from the moment the authorities become aware of the cessation of the circumstances that caused the delay or postponement. In such a case, an updated standard form for the transfer of the data before a transfer is carried out as set out in Annex VI shall be sent prior to the transfer.; (5) in Article 9, paragraph 2 is replaced by the following: 2. A Member State which, for one of the reasons set out in Article 29(2) of Regulation (EU) No 604/2013, cannot carry out the transfer within the normal time limit of six months from the date of acceptance of the request to take charge or take back the person concerned or of the final decision on an appeal or review where there is a suspensive effect, shall inform the Member State responsible before the end of that time limit. Otherwise, the responsibility for processing the application for international protection and the other obligations under Regulation (EU) No 604/2013 falls to the requesting Member State, in accordance with Article 29(2) of that Regulation.; (6) in Article 11, a new paragraph is added: 6. Where the applicant is present on the territory of Member State other than the one where the child, sibling or parent as referred to in Article 16(1) of Regulation (EU) No 604/2013 are present, the two Member States shall consult each other and exchange information in order to establish: (a) the proven family links between the applicant and the child, sibling or parent; (b) the dependency link between the applicant and the child, sibling or parent; (c) the capacity of the person concerned to take care of the dependent person; (d) where necessary, the elements to be taken into account in order to assess the inability to travel for a significant period of time. In order to carry out the exchange of information referred to in the first subparagraph, the standard form set out in Annex VII to this Regulation shall be used. The requested Member State shall endeavour to reply within four weeks from the receipt of the request. Where compelling evidence indicates that further investigations would lead to more relevant information, the requested Member State shall inform the requesting Member State that two additional weeks are needed. The request for information pursuant to this Article shall be carried out ensuring full compliance with the deadlines presented in Articles 21(1), 22(1), 23(2), 24(2) and 25(1) of Regulation (EU) No 604/2013. This obligation is without prejudice to Article 34(5) of Regulation (EU) No 604/2013.; (7) in Article 12, the following paragraphs are added: 3. With a view to facilitating the appropriate action to identify the family members, siblings or relatives of an unaccompanied minor, the Member State with which an application for international protection was lodged by an unaccompanied minor shall, after holding the personal interview pursuant to Article 5 of Regulation (EU) No 604/2013 in the presence of the representative referred to in Article 6(2) of that Regulation, search for and/or take into account any information provided by the minor or coming from any other credible source familiar with the personal situation or the route followed by the minor or a member of his or her family, sibling or relative. The authorities carrying out the process of establishing the Member State responsible for examining the application of an unaccompanied minor shall involve the representative referred to in Article 6(2) of Regulation (EU) No 604/2013 in this process to the greatest extent possible. 4. Where in the application of the obligations resulting from Article 8 of Regulation (EU) No 604/2013, the Member State carrying out the process of establishing the Member State responsible for examining the application of an unaccompanied minor is in possession of information that makes it possible to start identifying and/or locating a member of the family, sibling or relative, that Member State shall consult other Member States, as appropriate, and exchange information, in order to: (a) identify family members, siblings or relatives of the unaccompanied minor, present on the territory of the Member States; (b) establish the existence of proven family links; (c) assess the capacity of a relative to take care of the unaccompanied minor, including where family members, siblings or relatives of the unaccompanied minor stay in more than one Member State. 5. Where the exchange of information referred to in paragraph 4 indicates that more family members, siblings or relatives are present in another Member State or States, the Member State where the unaccompanied minor is present shall cooperate with the relevant Member State or States, to determine the most appropriate person to whom the minor is to be entrusted, and in particular to establish: (a) the strength of the family links between the minor and the different persons identified on the territories of the Member States; (b) the capacity and availability of the persons concerned to take care of the minor; (c) the best interests of the minor in each case. 6. In order to carry out the exchange of information referred to in paragraph 4, the standard form set out in Annex VIII to this Regulation shall be used. The requested Member State shall endeavour to reply within four weeks from the receipt of the request. Where compelling evidence indicates that further investigations would lead to more relevant information, the requested Member State will inform the requesting Member State that two additional weeks are needed. The request for information pursuant to this Article shall be carried out ensuring full compliance with the deadlines presented in Articles 21(1), 22(1), 23(2), 24(2) and 25(1) of Regulation (EU) No 604/2013. This obligation is without prejudice to Article 34(5) of Regulation (EU) No 604/2013.; (8) in Article 15(1), the first subparagraph is replaced by the following: Requests, replies and all written correspondence between Member States concerning the application of Regulation (EU) No 604/2013 shall be sent through the DubliNet  electronic communications network, set up under Title II of this Regulation.; (9) a new Article 15a is inserted: Article 15a Uniform conditions and practical arrangements for exchanging health data before a transfer is carried out The exchange of health data prior to a transfer and, in particular, the transmission of the health certificate set out in Annex IX shall only take place between the authorities notified to the Commission in accordance with Article 35 of Regulation (EU) No 604/2013 using the DubliNet . The Member State carrying out the transfer of an applicant and the responsible Member State shall endeavour to agree prior to the transmission of the health certificate on the language to be used in order to complete that certificate, taking into account the circumstances of the case, in particular the need for any urgent action upon arrival.; (10) a new Article 16a is inserted: Article 16a Information leaflets for applicants for international protection 1. A common leaflet informing all applicants for international protection of the provisions of Regulation (EU) No 604/2013 and on the application of Regulation (EU) No 603/2013 is set out in Annex X. 2. A specific leaflet for unaccompanied children applying for international protection is set out in Annex XI. 3. Information for third-country nationals or stateless persons apprehended in connection with irregular crossing of an external border is set out in Annex XII. 4. Information for third-country nationals or stateless persons found illegally staying in a Member State, are set out in Annex XIII.; (11) in Article 18, paragraph 2 is deleted; (12) in Article 19, paragraph 4 is replaced by the following: 4. The forms of which the models are set out in Annexes I and III and the forms for the request of information set out in Annexes V, VI, VII, VIII and IX shall be sent between National Access Points in the format supplied by the Commission. The Commission shall inform the Member States of the technical standards required.; (13) in Article 20, paragraph 1 is replaced by the following: 1. Each transmission shall have a reference number making it possible unambiguously to identify the case to which it relates and the Member State making the request. That number must also make it possible to determine whether the transmission relates to a request for taking charge (type 1), a request for taking back (type 2), a request for information (type 3), an exchange of information on the child, sibling or parent of an applicant in a situation of dependency (type 4), an exchange of information on the family, sibling or relative of an unaccompanied minor (type 5), the transmission of information prior to a transfer (type 6) or the transmission of the common health certificate (type 7).; (14) in Article 20(2), the second subparagraph is replaced by the following: If the request is based on data supplied by Eurodac, the Eurodac reference number of the requested Member State shall be included.; (15) in Article 21, paragraph 3 is replaced by the following: 3. If a National Access Point has sent data to a National Access Point that has experienced an interruption in its operation, the log of transmission at the level of the central communication infrastructure shall be used as proof of the date and time of transmission. The deadlines set by Regulation (EU) No 604/2013 for sending a request or a reply shall not be suspended for the duration of the interruption of the operation of the National Access Point in question.; (16) Annexes are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 180, 29.6.2013, p. 31. (2) Commission Regulation (EC) No 1560/2003 of 2 September 2003 laying down detailed rules for the application of Council Regulation (EC) No 343/2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national (OJ L 222, 5.9.2003, p. 3). (3) Council Regulation (EC) No 343/2003 of 18 February 2003 establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national (OJ L 50, 25.2.2003, p. 1). (4) Regulation (EU) No 603/2013 of the European Parliament and of the Council of 26 June 2013 on the establishment of Eurodac for the comparison of fingerprints for the effective application of Regulation (EU) No 604/2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person and on requests for the comparison with Eurodac data by Member States law enforcement authorities and Europol for law enforcement purposes, and amending Regulation (EU) No 1077/2011 establishing a European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (OJ L 180, 29.6.2013, p. 1). (5) Council Regulation (EC) No 2725/2000 of 11 December 2000 concerning the establishment of Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention (OJ L 316, 15.12.2000, p. 1). (6) Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (OJ L 218, 13.8.2008, p. 60). (7) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). ANNEX ANNEX I ANNEX II (References are to articles of Regulation (EU) No 604/2013) LIST A MEANS OF PROOF I. Process of determining the State responsible for examining an application for international protection 1. Presence of a family member, relative or relation (father, mother, child, sibling, aunt, uncle, grandparent, adult responsible for a child, guardian) of an applicant who is an unaccompanied minor (Article 8) Probative evidence  written confirmation of the information by the other Member State;  extracts from registers;  residence permits issued to the family member;  evidence that the persons are related, if available;  failing this, and if necessary, a DNA or blood test. 2. Legal residence in a Member State of a family member recognised as beneficiary of international protection (Article 9) Probative evidence  written confirmation of the information by the other Member State;  extracts from registers;  residence permits issued to the individual with refugee or subsidiary protection status;  evidence that the persons are related, if available;  consent of the persons concerned. 3. Presence of a family member applying for international protection whose application has not yet been the subject of a first decision regarding the substance in a Member State (Article 10) Probative evidence  written confirmation of the information by the other Member State;  extracts from registers;  temporary residence authorisations issued to the individual while the application is being examined;  evidence that the persons are related, if available;  failing this, if necessary, a DNA or blood test;  consent of the persons concerned. 4. Valid residence documents (Article 12(1) and (3) or residence documents which expired less than 2 years previously [and date of entry into force] (Article 12(4)) Probative evidence  residence document;  extracts from the register of aliens or similar registers;  reports/confirmation of the information by the Member State which issued the residence document. 5. Valid visas (Article 12(2) and (3)) and visas which expired less than 6 months previously [and date of entry into force] (Article 12(4)) Probative evidence  visa issued (valid or expired, as appropriate);  extracts from the register of aliens or similar registers;  positive match (hit) transmitted by the VIS in accordance with Article 21 of Regulation (EC) No 767/2008;  reports/confirmation of the information by the Member State which issued the visa. 6. Legal entry into the territory at an external frontier (Article 14) Probative evidence  entry stamp in a passport;  exit stamp from a country bordering on a Member State, bearing in mind the route taken by the applicant and the date the frontier was crossed;  tickets conclusively establishing entry at an external frontier;  entry stamp or similar endorsement in passport. 7. Illegal entry at an external frontier (Article 13(1)) Probative evidence  positive match by Eurodac from a comparison of the fingerprints of the applicant with fingerprints taken pursuant to Article 14 of the Eurodac  Regulation;  entry stamp in a forged or falsified passport;  exit stamp from a country bordering on a Member State, bearing in mind the route taken by the applicant and the date the frontier was crossed;  tickets conclusively establishing entry at an external frontier;  entry stamp or similar endorsement in passport. 8. Residence in a Member State for at least five months (Article 13(2)) Probative evidence  residence authorisations issued while the application for a residence permit is being examined;  requests to leave the territory or expulsion order issued on dates at least five months apart or that have not been enforced;  extracts from the records of hospitals, prisons, detention centres. 9. Departure from the territory of the Member States (Article 19(2)) Probative evidence  exit stamp;  extracts from third-country registers (substantiating residence);  tickets conclusively establishing departure from or entry at an external frontier;  report/confirmation by the Member State from which the applicant left the territory of the Member States;  stamp of third country bordering on a Member State, bearing in mind the route taken by the applicant and the date the frontier was crossed. II. Obligation on the Member State responsible for examining the application to re-admit or take back the applicant 1. Process of determining the Member State responsible is under way in the Member State where the application was lodged (Article 20(5)) Probative evidence  positive match by Eurodac from a comparison of the fingerprints of the applicant with fingerprints taken pursuant to Article 9 of the Eurodac  Regulation;  form submitted by the applicant;  official report drawn up by the authorities;  fingerprints taken in connection with an application;  extracts from relevant registers and files;  written report by the authorities attesting that an application has been made. 2. Application is under examination or was lodged previously (Article 18(1)(b)(c) and (d)) Probative evidence  positive match by Eurodac from a comparison of the fingerprints of the applicant with fingerprints taken pursuant to Article 9 of the Eurodac  Regulation;  form submitted by the applicant;  official report drawn up by the authorities;  fingerprints taken in connection with an application;  extracts from relevant registers and files;  written report by the authorities attesting that an application has been made. 3. Departure from the territory of the Member States (Articles 20(5) and 19(2)) Probative evidence  exit stamp;  extracts from third-country registers (substantiating residence);  exit stamp from a third country bordering on a Member State, bearing in mind the route taken by the applicant and the date on which the frontier was crossed;  written proof from the authorities that the alien has actually been expelled. 4. Expulsion from the territory of the Member States (Article 19(3)) Probative evidence  written proof from the authorities that the alien has actually been expelled;  exit stamp;  confirmation of the information regarding expulsion by the third country. LIST B CIRCUMSTANTIAL EVIDENCE I. Process of determining the State responsible for examining an application for international protection 1. Presence of a family member (father, mother, guardian) of an applicant who is an unaccompanied minor (Article 8) Indicative evidence (1)  verifiable information from the applicant;  statements by the family members concerned;  reports/confirmation of the information by an international organisation, such as UNHCR. 2. Legal residence in a Member State of a family member recognised as having refugee or international protection status (Article 9) Indicative evidence  verifiable information from the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR. 3. Presence of a family member applying for international protection whose application has not yet been the subject of a first decision regarding the substance in a Member State (Article 10) Indicative evidence  verifiable information from the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR. 4. Valid residence documents (Article 12(1) and (3)) or residence documents which expired less than 2 years previously [and date of entry into force] (Article 12(4)) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by the Member State which did not issue the residence permit;  reports/confirmation of the information by family members, travelling companions, etc.; 5. Valid visas (Article 12(2) and (3)) and visas which expired less than 6 months previously [and date of entry into force] (Article 12(4)) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by the Member State which did not issue the residence permit;  reports/confirmation of the information by family members, travelling companions, etc.; 6. Legal entry into the territory at an external frontier (Article 14) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by another Member State or third country;  reports/confirmation of the information by family members, travelling companions, etc.;  fingerprints, except in cases where the authorities decided to take fingerprints when the alien crossed the external frontier. In such cases, they constitute probative evidence as defined in list A;  tickets;  hotel bills;  entry cards for public or private institutions in the Member States;  appointment cards for doctors, dentists, etc.;  information showing that the applicant has used the services of a travel agency;  other circumstantial evidence of the same kind. 7. Illegal entry into the territory at an external frontier (Article 13(1)) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by another Member State or third country;  reports/confirmation of the information by family members, travelling companions, etc.;  fingerprints, except in cases where the authorities decided to take fingerprints when the alien crossed the external frontier. In such cases, they constitute probative evidence as defined in list A;  tickets;  hotel bills;  entry cards for public or private institutions in the Member States;  appointment cards for doctors, dentists, etc.;  information showing that the applicant has used the services of a courier or a travel agency;  other circumstantial evidence of the same kind. 8. Residence in a Member State for at least five months (Article 13(2)) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by a non-governmental organisation, such as an organisation providing accommodation for those in need;  reports/confirmation of the information by family members, travelling companions, etc.;  fingerprints;  tickets;  hotel bills;  entry cards for public or private institutions in the Member States;  appointment cards for doctors, dentists, etc.;  information showing that the applicant has used the services of a courier or a travel agency;  other circumstantial evidence of the same kind. 9. Departure from the territory of the Member States (Article 19(2)) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by another Member State;  re Article (19(2)): exit stamp where the applicant concerned has left the territory of the Member States for a period of at least 3 months;  reports/confirmation of the information by family members, travelling companions, etc.;  fingerprints, except in cases where the authorities decided to take fingerprints when the alien crossed the external frontier. In such cases, they constitute probative evidence as defined in list A;  tickets;  hotel bills;  appointment cards for doctors, dentists, etc. in a third country;  information showing that the applicant has used the services of a courier or a travel agency;  other circumstantial evidence of the same kind. II. Obligation on the Member State responsible for examining the application for international protection to re-admit or take back the applicant 1. Process of determining the Member State responsible is under way in the Member State where the application was lodged (Article 20(5)) Indicative evidence  verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by family members, travelling companions, etc.;  reports/confirmation of the information by another Member State. 2. Application for international protection is under examination or was lodged previously (Article 18(1)(b)(c)(d)) Indicative evidence  verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by another Member State. 3. Departure from the territory of the Member States (Articles 20(5) and 19(2)) Indicative evidence  detailed and verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  reports/confirmation of the information by another Member State;  exit stamp where the applicant concerned has left the territory of the Member States for a period of at least three months;  reports/confirmation of the information by family members, travelling companions, etc.;  fingerprints, except in cases where the authorities decided to take fingerprints when the alien crossed the external frontier. In such cases, they constitute probative evidence as defined in list A;  tickets;  hotel bills;  appointment cards for doctors, dentists, etc. in a third country;  information showing that the applicant has used the services of a courier or a travel agency;  other circumstantial evidence of the same kind. 4. Expulsion from the territory of the Member States (Article 19(3)) Indicative evidence  verifiable statements by the applicant;  reports/confirmation of the information by an international organisation, such as UNHCR;  exit stamp where the applicant concerned has left the territory of the Member States for a period of at least three months;  reports/confirmation of the information by family members, travelling companions, etc.;  fingerprints, except in cases where the authorities decided to take fingerprints when the alien crossed the external frontier. In such cases, they constitute probative evidence as defined in list A;  tickets;  hotel bills;  appointment cards for doctors, dentists, etc.;  information showing that the applicant has used the services of a courier or a travel agency;  other circumstantial evidence of the same kind. ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII ANNEX VIII ANNEX IX ANNEX X PART A INFORMATION ABOUT THE DUBLIN REGULATION FOR APPLICANTS FOR INTERNATIONAL PROTECTION PURSUANT TO ARTICLE 4 OF REGULATION (EU) No 604/2013 (2) You have asked us to protect you because you consider that you have been forced to leave your own country due to persecution, war or risk of serious harm. The law calls this an application/request for international protection  and you  an applicant . People seeking protection are often referred to as asylum seekers . The fact that you asked for asylum here does not guarantee that we will examine your request here. The country that will examine your request is determined through a process established by a European Union law known as the Dublin  Regulation. According to this law, only one country is responsible for examining your request. This law is applied throughout a geographical region which includes 32 countries (3). For the purpose of this leaflet, we are calling these 32 countries Dublin countries . If there is anything in this leaflet that you do not understand, please ask our authorities. Before your request for asylum can be considered, we need to establish whether we are responsible to examine it or whether another country is responsible  we call this a Dublin procedure . The Dublin procedure will not concern your reason for applying for asylum. It will only deal with the question of which country is responsible for making a decision on your application for asylum.  How long will it take to decide which country will consider my application?  How long will it be before my application is examined? If our authorities decide that we are responsible for deciding on your application for asylum, this means that you may remain in this country and have your application examined here. The process of examining your application will then start immediately. If we decide that another country is responsible for your application, we will seek to send you to that country as soon as possible so that your application can be considered there. The entire duration of the Dublin procedure, until you are transferred to that country may, under normal circumstances, take up to 11 months. Your asylum request will then be examined in the responsible country. This time frame could be different if you hide from the authorities, are imprisoned or detained, or if you appeal the transfer decision. If you are in one of these situations, you will receive specific information, informing you about which time frame applies to you. If you are detained, you will be informed of the reasons for detention and the legal remedies available to you.  How is the country responsible for my application decided? The law sets out various reasons why a country may be responsible for examining your request. These reasons are considered in the order of importance by the law, starting from whether you have a family member present in that Dublin country; whether you now or in the past have had a visa or a residence permit issued by a Dublin country; or whether you have travelled to, or through, another Dublin country, either legally or irregularly. It is important that you inform us as soon as possible if you have family members in another Dublin country. If your husband, wife or child is an applicant for asylum or has been granted international protection in another Dublin country, that country could be responsible for examining your asylum application. We may decide to examine your application in this country, even if such examination is not our responsibility under the criteria laid down in the Dublin Regulation. We will not send you to a country where it is established that your human rights could be violated.  What if I dont want to go to another country? You have the possibility to say that you disagree with a decision to be sent to another Dublin country, and may challenge that decision in front of a court or tribunal. You can also ask to remain in this country until your appeal or review is decided. If you abandon your application for asylum and you move to another Dublin country, you are likely to be transferred back to this country or to the country responsible. It is therefore important that once you apply for asylum, you stay here until we decide 1) who is responsible for the examination of your asylum request and/or 2) to examine your asylum request in this country. Please be aware that if we consider that you are likely to try to run away or hide from us because you do not want us to send you to another country, you may be put in detention (a closed centre). If so, you will have the right to a legal representative and will be informed by us of your other rights, including the right to appeal against your detention.  Why am I being asked to have my fingerprints taken? When you lodge a request for asylum, if you are 14 years of age or older, your fingerprints will be taken and transmitted to a fingerprint database called Eurodac . You must cooperate with this procedure  you are obliged by law to have your fingerprints taken. If your fingerprints are not of a good quality, including if you have deliberately damaged your fingers, the fingerprints will be taken again in the future. Your fingerprints will be checked within Eurodac to see if you have ever applied for asylum before or to see if you were previously fingerprinted at a border. This helps to determine which Dublin country is responsible for the examination of your asylum request. Your fingerprints may also be checked against the Visa Information System (VIS), which is a database that contains information relating to visas granted within the Schengen area. If you have a current or previous visa for another Dublin country, you may be sent there for consideration of your request for international protection. As you have made an application for asylum, your fingerprint data will be stored by Eurodac for 10 years  after 10 years, they will be deleted automatically from Eurodac. If you are successful with your request for asylum, your fingerprints will remain in the database until they are automatically deleted. If you become a citizen of a Dublin country, your fingerprints will be deleted at that point. Your fingerprints and your gender will be stored in Eurodac  your name, photograph, date of birth and nationality are not sent to the Eurodac database, but they may be stored in a national database. You may at any time in the future ask us for the data relating to you that we have recorded in Eurodac. If you think the data are inaccurate or should not be stored, you may request that they be corrected or erased. Information about the authorities responsible for handling (or controlling) your data in this country and the relevant authorities responsible for supervising data protection can be found below. Eurodac is operated by an Agency of the European Union called eu-LISA. Your data can only be used for the purposes defined by law. Only the Eurodac Central System will receive your data. If you request asylum in the future in another Dublin country, your fingerprints will be sent to that country for verification. The data stored in Eurodac will not be shared with any other country or organisation outside the Dublin countries. As of 20 July 2015, your fingerprints may be searched by authorities such as the police and the European police office (Europol) who may request access to the Eurodac database for the purpose of preventing, detecting and investigating serious crimes and terrorism. What are my rights during the period that the country responsible for my asylum request is decided? You have the right to remain in this country if we are responsible for examining your asylum request, or, where another country is responsible, until you are transferred there. If this country is responsible for examining your asylum request, you have the right to remain here at least until a first decision is taken on your asylum application. You are also entitled to benefit from material reception conditions, e.g. accommodation, food etc., as well as basic medical care and emergency medical assistance. You will be given the opportunity to provide us with information about your situation and the presence of family members on the territory of the Dublin countries orally and/or in writing and, when doing so, to use your mother tongue or another language that you speak well (or to have an interpreter, if needed). You will also receive a written copy of the decision to transfer you to another country. You are also entitled to contact us for more information and/or to contact the office of the United Nations High Commissioner for Refugees (UNHCR) in this country. If we consider that another country could be responsible for examining your application, you will receive more detailed information about that procedure and how it affects you and your rights. (4) Contact information, in particular: (Fill in with Member State-specific information)  Address and contact details of the asylum authority;  Details of the National Supervisory Authority;  Identity of the Eurodac controller and of his/her representative;  Contact details of the office of the controller;  Contact details of the local UNHCR office (if present);  Contact details of the legal aid providers/refugee supporting organisations;  Contact details of IOM. PART B THE DUBLIN PROCEDURE  INFORMATION FOR APPLICANTS FOR INTERNATIONAL PROTECTION FOUND IN A DUBLIN PROCEDURE, PURSUANT TO ARTICLE 4 OF REGULATION (EU) No 604/2013 (5) You have been given this leaflet because you requested international protection (asylum) in this country or in another Dublin country and the authorities here have reasons to believe that another country might be responsible for examining your request. We will determine which country is responsible through a process established by a European Union law known as the Dublin  Regulation. This process is called the Dublin procedure . This leaflet seeks to answer the most frequent questions you might have about this procedure. If there is anything written here that you do not understand, please ask the authorities. Why am I in the Dublin procedure? The Dublin Regulation applies throughout a geographical region which includes 32 countries. The Dublin countries  are: Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom) as well as to the 4 countries associated  to the Dublin system (Norway, Iceland, Switzerland and Liechtenstein). The Dublin procedure establishes which single country is responsible for examining your application for asylum. This means you may be transferred from this country to a different country that is responsible for examining your application. The Dublin procedure has two purposes:  to guarantee that your application for asylum will reach the authority of the country responsible for examining it;  to ensure that you do not make multiple applications for asylum in several countries with the aim of extending your stay in the Dublin countries. Until it has been decided which country is responsible for deciding on your application, the authorities here will not consider the detail of your application. REMEMBER: You are not supposed to move to another Dublin country. If you move to another Dublin country, you will be transferred back here or to a country where you previously asked for asylum. Abandoning your application here will not change the responsible country. If you hide or run away, you also risk being detained. If you were present in the past in one of the Dublin countries and since then you left the region of Dublin countries before you came to this country, you must tell us. This is important because it may influence which country is responsible for examining your application. You may be asked to provide evidence of your time spent outside the Dublin countries, for example a stamp in your passport, a return or removal decision or official papers showing that you lived or worked outside the Dublin countries. What information should I make sure that the authorities know? How can I explain this information to the authorities? It is likely that you will be interviewed in order to be able to determine which country is responsible for examining your request for asylum. At this interview, we will explain the Dublin procedure . You should provide us all the information you have about the presence of any family members or relatives in any one of the Dublin countries, as well as any other information which you think could be relevant for establishing the responsible country (see below for a detailed indication of which information is relevant). You should also provide any documents or papers in your possession that contain relevant information. Please tell us all relevant information to help determine which country is responsible for examining your application. The interview will take place in a language that you understand or are supposed to reasonably understand and be able to communicate in. You can ask for an interpreter to help you communicate if you are not able to understand the language used. The interpreter must only interpret what you and the interviewer are saying. The interpreter must not add his or her personal views. If you have difficulty understanding the interpreter, you must tell us and/or speak to your lawyer. The interview will be confidential. This means that none of the information that you provide, including the fact that you have applied for asylum, will be sent to persons or authorities in your country of origin who may harm in any way you, or your family members who are still in your country of origin. You can only be denied the right to an interview if you have already provided this information by other means, after you have been informed about the Dublin procedure and of its consequences for your situation. If you are not interviewed, you can ask to provide additional written information relevant for deciding the country responsible. How will the authorities establish the country responsible for examining my application? There are various reasons why a country may be responsible for examining your application. These reasons are applied in an order of importance given by the law. If one reason is not relevant, the next will be considered, and so on. The reasons relate to the following factors, in order of importance:  you have a family member (husband or wife, children under the age of 18) who has been granted international protection or who is an asylum seeker in another Dublin country; It is therefore important that you inform us if you have family members in another Dublin country, before a first decision is made on your asylum request. If you want to be brought together in the same country, you and your family member will have to express your desire in writing.  you were previously issued a visa or a residence permit by another Dublin country;  your fingerprints were taken in another Dublin country (and stored in a European database called Eurodac (6));  there is evidence that you have been to, or travelled through, another Dublin country, even if you did not have your fingerprints taken there. What if I depend on someones care or somebody depends on me? You could be re-united in the same country as your mother, father, child, brother or sister if all of the following conditions apply:  they are legally resident in one of the Dublin countries;  one of you is pregnant, or has a new-born child, or is seriously ill, or has a severe disability or is old;  one of you depends on the assistance of the other, who is able to take care of him or her. The country where your child, sibling or parent is resident should normally accept responsibility for examining your application, provided that your family ties existed in your country of origin. You will also be asked to indicate in writing that you both wish to be re-united. You can ask for this possibility if you are already present in the country where your child, sibling or parent is present, or if you are in a different country to the one where you relatives are resident. In this second case, it will mean that you will have to travel to that country, unless you have a health condition that prevents you from travelling for a long period of time. In addition to this possibility, you can always ask during the asylum procedure to join a family relation for humanitarian, family or cultural reasons. If this is accepted, you may have to move to the country where your family relation is present. In such a case you would also be asked to give your agreement in writing. It is important that you inform us of any humanitarian reasons for having your request examined here or in a different country. Where relationships, dependency or humanitarian issues are raised you may be asked to provide explanation or proof to support your claims. What if I am ill or have any special needs? In order to provide you with appropriate medical care or treatment, the authorities here need to know of any special need you may have, including about your health, and in particular if you:  are a disabled person,  are pregnant,  have a serious illness,  have been subject to torture, rape or other serious forms of psychological, physical and sexual violence. If you tell us your medical details and it is decided that you will be sent to a different country, we will ask your permission to share your medical information with the country to which you are being sent. If you do not agree to this, this will prevent the medical information from being sent, but it will not prevent your transfer to the responsible country. Bear in mind that if you do not agree to let us send your medical information to the other country, the other country will not be able to take care of your special needs. Please note that your medical information will always be handled with strict confidentiality by professionals subject to secrecy obligations. How long will it take to decide which country will treat my application? How long will it take before I have my application examined? If the authorities in this country decide that we are responsible for examining your application for asylum, this means that you may remain in this country and have your application examined here. What happens if another country, different from the one where I am present, is found responsible for examining my application? If we consider that another country is responsible for examining your application, we will request that country to accept responsibility within 3 months of the date of the submission of your application in this country. However, if the responsibility of another country is established based on your fingerprint data, the request to the other country will be sent within 2 months from the moment the results are obtained from Eurodac.  If this is the first time that you have applied for asylum in a Dublin country but there is reason to believe that another Dublin country should examine your asylum application, we will request that other country to take charge  of your case. The country to which we send the request must answer within 2 months of the receipt of the request. If that country does not reply within this timeframe, this means that it has accepted responsibility for your application.  If you have already applied for asylum in another Dublin country different from the one where you are now present, we will request that other country to take you back  The country to which we send the request must answer within 1 month of the receipt of the request or within 2 weeks if the request was based on Eurodac data. If that country does not reply within this timeframe this means that it has accepted responsibility for your application and agrees to take you back. If, however, you did not apply for asylum in this country and your previous asylum application in another country has been rejected by a final decision, we can either choose to send a request to the responsible country to take you back, or to proceed with your return to your country of origin or of permanent residence or to a safe third country (7). If another country accepts that it is responsible for examining your application, you will be informed of our decision:  not to examine your request for asylum here in this country and,  to transfer you to the responsible country. Your transfer will take place within 6 months of the date when the other country accepted responsibility, or, if you decide to challenge the decision, within 6 months from the moment a court or tribunal decides that you may be sent to that country. This time limit can be extended if you run away from the authorities here or if you are imprisoned. If you are held in detention/a closed centre in this country as part of the Dublin procedure, shorter time limits will apply (see specific section on detention for further information). The responsible country will treat you as an asylum seeker and you will benefit from all related rights. If you never applied for asylum before in that country, you will be given the opportunity to apply after your arrival. What if I disagree with the decision to send me to another country? You have the possibility to say that you disagree with a decision to send you to another Dublin country. This is called an appeal  or review . You can also ask for a suspension of the transfer for the duration of the appeal or review. You can find information on which authorities to contact in order to challenge a decision in this country at the end of this leaflet. When you receive the official transfer decision from the authorities, you have [x days (8)] to make an appeal to the [name of Appeal Authority (9)]. It is very important that you challenge (appeal or review) within the indicated time. While your appeal or review is examined, you may remain in this country. Or (10) Your transfer will be suspended for [y days (11)] before a court or tribunal will decide whether it is safe for you to be in the country responsible while your appeal is examined. Or You have [y days (12)] to request that your transfer is suspended while your appeal is examined. A court or tribunal will shortly decide on this request. If it denies you the suspension, you will be given the reasons for that. During this procedure you have the right to legal assistance and, if necessary, linguistic assistance. Legal assistance means that you have the right to have a lawyer who will prepare your papers and represent you in front of a court. You may ask to have this assistance for free if you cannot afford the costs. Information on organisations that provide legal assistance can be found at the end of this leaflet. Can I be detained? There may be other reasons why you can be detained, but, for the purposes of the Dublin procedure, you may only be detained if our authorities consider there is a significant risk that you can run away because you do not want to be sent to another Dublin country. What does this mean? If our authorities consider that there is a significant risk that you will run away from us  for example because you have already done so or because you do not comply with reporting obligations etc. - they may put you in detention at any moment during the Dublin procedure. The reasons for which you may be detained are written in law. No other reasons than those in the law can be invoked in order to detain you. You have the right to be informed in writing of the reasons why you are being detained, as well as the possibilities to challenge the detention order. You also have the right to legal assistance if you wish to challenge the detention order. If you are detained during the Dublin procedure, the timeframe of the procedure for you will be the following:  We will request the other country to accept responsibility within 1 month of the submission of your asylum application.  The country to which we sent the request must reply within 2 weeks of the receipt of our request.  Your transfer should be carried out within 6 weeks of the acceptance of the request by the responsible country. If you challenge the transfer decision, the 6 weeks will be counted from the moment the authorities, or a court or tribunal decides that it is safe for you to be sent to the responsible country while your appeal is being considered. If we fail to comply with the deadlines for sending the request or for implementing your transfer, your detention for the purpose of transfer under the Dublin Regulation will be ended. In that case, the normal time limits presented above will apply. What will happen with the personal information that I provide? How do I know that it will not be misused? The authorities of Dublin countries can exchange the data you are providing to them during the Dublin procedure for the sole purpose of fulfilling their obligations under the Dublin and Eurodac Regulations. Throughout the Dublin procedure you have the right for all your personal details and the information you provide about yourself, your family situation, etc. to be protected. Your data can only be used for the purposes defined by law. You will have a right of access:  To data relating to you. You have the right to request that such data, including Eurodac data be corrected, if they are inaccurate, or be deleted if they have been unlawfully processed;  To the information explaining how to ask that your data, including Eurodac data, are corrected or deleted. This includes the contact details of the competent authorities responsible for your Dublin procedure, and of the national data protection authorities responsible for dealing with requests concerning the protection of personal data. ANNEX XI INFORMATION FOR UNACCOMPANIED CHILDREN WHO ARE APPLYING FOR INTERNATIONAL PROTECTION PURSUANT TO ARTICLE 4 OF REGULATION (EU) No 604/2013 (13) We have given you this leaflet because you have expressed the need for protection and you told us you are less than 18 years of age. If you are less than 18 years old, you are considered to be a child. You will also hear the authorities refer to you as a minor, which means the same as child. The authorities are the people responsible for making a decision on your claim for protection. If you seek protection here because you were afraid in your country of origin, we call this seeking asylum. Asylum is a place offering protection and safety. When you make a formal request to the authorities asking for asylum, the law calls this an application or request for international protection. The person that asks for protection is an applicant. Sometimes you will also hear people calling you an asylum seeker. Your parents should be with you, but if they are not or if you have been separated from them on the way, you are an unaccompanied minor. In this case, WE WILL PROVIDE YOU WITH A REPRESENTATIVE, WHO IS AN ADULT WHO WILL HELP YOU IN THE COURSE OF THE PROCEDURE. SHE OR HE WILL ASSIST YOU WITH YOUR APPLICATION AND CAN ACCOMPANY YOU WHEN YOU HAVE TO TALK TO THE AUTHORITIES. YOU CAN SPEAK ABOUT YOUR PROBLEMS AND FEARS WITH YOUR REPRESENTATIVE. YOUR REPRESENTATIVE IS THERE TO ENSURE THAT YOUR BEST INTERESTS ARE A PRIMARY CONSIDERATION, MEANING THAT YOUR NEEDS, SAFETY, WELL-BEING, SOCIAL DEVELOPMENT AND YOUR VIEWS ARE TAKEN INTO ACCOUNT. YOUR REPRESENTATIVE WILL ALSO TAKE ACCOUNT OF FAMILY REUNIFICATION POSSIBILITIES. IF THERE IS SOMETHING YOU DO NOT UNDERSTAND, ASK YOUR REPRESENTATIVE OR OUR AUTHORITIES TO HELP YOU! ALTHOUGH YOU ASKED FOR ASYLUM IN THIS COUNTRY, IT MIGHT BE THAT ANOTHER COUNTRY WILL HAVE TO EXAMINE YOUR REQUEST FOR PROTECTION. Only one country can be responsible for considering your request for protection. That is established in a law called the Dublin Regulation. This law requires us to establish whether we are responsible for examining your application or whether another country is responsible  we call this a Dublin procedure. This law is applied throughout a geographical region which includes 32 countries (14). For the purpose of this leaflet, we are calling these 32 countries Dublin countries. DO NOT RUN AWAY FROM THE AUTHORITIES OR TO ANOTHER Dublin COUNTRY. SOME people MIGHT tell you that this is THE BEST THING for you TO DO. IF SOMEONE TELLS YOU TO RUN AWAY, or that YOU SHOULD GO AWAY WITH THEM, TELL YOUR REPRESENTATIVE OR THE STATE AUTHORITIES IMMEDIATELY. PLEASE TELL THE STATE AUTHORITIES AS SOON AS POSSIBLE IF:  You are alone, and you think that your mother, father, brother or sister, aunt (15), uncle (16), grandmother or grandfather could be present in one of the other 32 Dublin countries;  If so, whether or not you want to live with them;  You travelled to this country with someone else and, if so, with whom;  You have already been to another one of the 32 Dublin countries listed;  Your fingerprints were taken in another Dublin country: fingerprints are images taken from your fingers that help identifying you;  You have already applied for asylum in a different Dublin country. IT IS VERY IMPORTANT THAT YOU COOPERATE WITH THE STATE AUTHORITIES AND THAT YOU ALWAYS TELL THEM THE TRUTH. The Dublin system can help you if you are unaccompanied by a parent when you apply for protection. If we have sufficient information about them, we will look for your parents or relatives in the Dublin countries. If we manage to find them, we will try to bring you together in the country where your parents or relatives are present. That country will then be responsible for examining your request for protection. If you are alone and have no other family or relative in another Dublin country, it is very likely that your application will be examined in this country. We may also choose to examine your application in this country, even if by law another country might be responsible. We can do so for humanitarian, family or cultural reasons. During this procedure, we will always act in your best interests, and we will not send you to a country where it is established that your human rights could be violated. What does it mean that we have to always act in your best interests? It means that we will have to:  check whether it is possible to bring you together with your family in the same country;  make sure that you will be safe and secure, especially from people that may want to treat you badly/do you harm;  make sure that you can grow up in a safe and healthy way, and that you have food and shelter and that your social development needs are met;  take your views into account  for example, as to whether you would like to stay with a relative or would prefer not to do so. YOUR AGE Persons older than 18 years are adults. They are treated differently than children and adolescents (minors). Please tell the truth about your age. If you have any document with you that shows your age, share it with the authorities. If the authorities question your age, it is possible that a doctor will want to examine you to see if you are younger or older than 18. You and/or your representative must first agree to this before any medical examination can take place. IN THE FOLLOWING LINES WE WILL TRY TO ANSWER THE MOST COMMON QUESTIONS YOU MIGHT HAVE ABOUT THE DUBLIN PROCEDURE, HOW IT CAN HELP YOU AND WHAT YOU SHOULD EXPECT TO HAPPEN: FINGERPRINTS  What are they? Why are they taken? When you request asylum, if you are 14 years of age or older, a picture or image of your fingers (called a fingerprint) will be taken and transmitted to a fingerprint database called Eurodac. You must cooperate in this procedure  all people that apply for asylum are obliged by law to have their fingerprints taken. Your fingerprints might be checked at some point to see if you have ever applied for asylum before or to see if you were previously fingerprinted at a border. If it is discovered that you have already applied for asylum in another Dublin country, you may be sent to this country if it is in your best interests for you to go there. This country will then be responsible for examining your application for international protection. Your fingerprints will be stored for 10 years. After 10 years, they will be deleted automatically from the database. If you are successful with your request for protection, your fingerprints will stay in the database until they are automatically deleted. If, later on, you become a citizen of a Dublin country, your fingerprints will be deleted. Only your fingerprints and your gender will be stored in Eurodac  your name, photograph, date of birth and nationality are not sent to the database or stored. However, these details may be stored on our national database. The data stored in Eurodac will not be shared with any other country or organisation outside the Dublin countries. As of 20 July 2015, your fingerprints may be searched by authorities such as the police and the European police office (Europol) may search your fingerprints and request access to the Eurodac database for the purpose of preventing, detecting and investigating serious crimes and terrorism. What information should you make sure that the state authorities know about your situation? It is likely that you will be interviewed in order to be able to determine which country is responsible for examining your request for asylum. At this interview, our state authorities will explain to you the Dublin procedure and will try to find out if it is possible to re-unite you with your family in another Dublin country. If you know that your parents, siblings or a relative are in another Dublin country, please do not forget to mention this to the person who interviews you. Provide as much information as possible to help us find your family  names, addresses, phone numbers, etc. During the interview, you might also be asked whether you have already been to other Dublin countries. Please tell the truth. Your representative can accompany you to the interview, to give you help and support and to do what is best for you. If you have any reason why you do not want your representative to be there with you, you should tell the state authorities. AT THE BEGINNING OF THE INTERVIEW, THE INTERVIEWER AND YOUR REPRESENTATIVE WILL EXPLAIN THE PROCEDURES AND YOUR RIGHTS TO YOU. IF THERE IS SOMETHING THAT YOU DO NOT UNDERSTAND, OR YOU HAVE OTHER QUESTIONS, PLEASE ASK THEM! The interview is your right and is an important part of your application. The interview will take place in a language that you understand. If you are not able to understand the language used, you can ask for an interpreter to help you communicate. The interpreter must only interpret what you and the interviewer are saying. The interpreter must not add his or her personal views. If you have difficulty understanding the interpreter, you must tell us and/or speak to your representative. The interview will be confidential. This means that no information that you will provide, including the fact that you have applied for protection in our country, will be sent to persons or authorities who may harm you in any way you or harm any member of your family who is still in your home country. IT IS IMPORTANT THAT YOU AND YOUR REPRESENTATIVE ARE AWARE OF THE TIMEFRAMES OF THE DUBLIN PROCEDURE! Read the answers we give below. How long will it take before you know if you have to go to another country or you can stay here? What happens if another country is found responsible for examining your application?   If this is your first asylum application in a Dublin country, you will be sent to another country because your mother, father, brother, sister, aunt, uncle, grandfather or grandmother is present in that country and you will join him/her/them there and stay together for the examination of your asylum application. (17)   If you did not apply for asylum here but you did apply for asylum in another Dublin country in the past, you may be sent back to that country so that the authorities there can consider your asylum application. (18) In both cases, it may take up to five months to take a decision to transfer you to another country, either from the moment you requested asylum or from the moment we become aware that you applied for international protection in another Dublin country. The authorities will inform you of this decision as soon as possible after the decision was made.   If you did not ask for asylum in this country and your previous asylum application in another country was rejected after being fully examined, we have to either ask the other country to take you back, or to proceed with your return to your country of origin or of permanent residence or to a safe third country. If we decide that another country is responsible for your asylum application, when the country which is asked to take responsibility for you accepts to do so, you will be officially informed of the fact that we will not examine your request for international protection and instead we will transfer you to the responsible country. Your transfer will take place within six months from the moment the other country accepted responsibility for you, or of the final decision on an appeal or review, if you dont agree and decide to challenge this decision (see section below which explains what this means!). This time limit can be extended to one year if you are imprisoned, or up to 18 months if you flee or run away. What happens if you dont want to go to another country? TALK TO YOUR REPRESENTATIVE ABOUT THIS! If we decide that you should go to another country to have your application examined there and you disagree with that, you have the possibility to challenge a transfer decision. We call this an appeal or review. Once you have received the decision from the authorities you have [x days (19)] to submit an appeal to [Appeal Authority (20)]. It is very important that you submit an appeal within that timeframe. Your representative should help you with this.  While your appeal or review is being examined, you may remain in this country. Or (21)  Your transfer will be suspended for [y days (22)] until a court or tribunal will decide whether it is safe for you to be in the country responsible while your appeal is examined. Or  You have [y days (23)] to request that your transfer is suspended while your appeal is examined. A court or tribunal will shortly decide on this request. If it denies you the suspension, you will be given the reasons for that.  The back of this leaflet contains information on which authority to contact in order to appeal a decision in this country. During the appeal procedure you will be given access to legal assistance and, if necessary, linguistic assistance from an interpreter or translator. You may ask to have legal assistance for free if you do not have money for it. The back of this leaflet contains contact details for organisations that provide legal assistance and can help you with your appeal. DETENTION People who are not free to travel where they like and are housed in a closed building that they cannot leave are said to be in detention. If you are an unaccompanied minor you may be living in accommodation where there are rules so that you must stay inside at night or when it is dark outside or rules that mean you have to tell the people looking after you if you are going outside and when you will be coming back. These rules are to protect your safety. This does not mean that you are in a place of detention. CHILDREN ARE ALMOST NEVER DETAINED! Are you in detention? If you are not sure if you are detained please ask the authorities, your representative or your legal adviser (24) as soon as possible. You can then talk to them about your situation and if you are in detention about the possibility to challenge the detention decision! There is a risk that you will find yourself in detention during the Dublin procedure. Most of the time, this happens when the state authorities do not believe that you are below 18 and fear that you might run away or hide from them because you are afraid you could be sent to another country. You have the right to be informed in writing of the reasons why you are being detained, and about how you can challenge the detention order. You also have the right to legal assistance if you wish to challenge the detention order, so speak to your representative or legal adviser if you are unhappy. If you are detained during the Dublin procedure, the timeframe of the procedure for you will be the following: we will have to ask another country to take responsibility for you within one month of the submission of your asylum application. The requested country should give a reply within two weeks after that. Finally, if you remain in detention, your transfer should be carried out within six weeks of the acceptance of the request by the responsible country. If you decide to challenge the transfer decision while you are in detention, the state authorities do not have an obligation to transfer you within six weeks. The state authorities will inform you then of your options. If the state authorities do not comply with the timeframes for asking another country to take responsibility for you, or do not carry out your transfer on time, your detention for the purpose of transfer under the Dublin Regulation will be ended. In that case, the normal time limits presented in section What happens if another country is found responsible for examining your application?  will apply. What are your rights during the period in which we decide who is responsible for you? You have the right to remain in this country if we are responsible for examining your asylum request, or, where another country is responsible, until you are transferred there. If the country where you are now present is responsible for examining your asylum request, you have the right to remain here at least until a first decision is taken on your asylum application. You are also entitled to benefit from material reception conditions, e.g. accommodation, food, etc., as well as basic medical care and emergency medical assistance. You are also entitled to go to school. You will be given the opportunity to provide us with information about your situation and the presence of family members on the territory of the Dublin countries orally and/or in writing and, when doing so, to use your mother tongue or another language that you speak well (or to have an interpreter, if needed). You will also receive a written copy of the decision to transfer you to another country. You are also entitled to contact us for more information and/or to contact the office of the United Nations High Commissioner for Refugees (UNHCR) in this country. Your representative and the state authorities will explain more about your rights! What will happen to the personal information that you provide? How do you know that it will not be used for the wrong purposes? The authorities of Dublin countries can exchange the information you are providing to them during the Dublin procedure only to fulfil their obligations under the Dublin Regulation. You will have a right of access:  To information relating to you. You have the right to request that such data be changed if not correct or true, or be deleted if unlawfully processed;  To the information explaining how to request that your data are corrected or deleted, including the contact details of specific competent authorities identified as responsible for your Dublin procedure, and of the national data protection authorities responsible for hearing requests concerning the protection of personal data. WHERE CAN YOU TURN FOR HELP? (To be filled in with Member State-specific information, in particular:)  address and contact details of the asylum authority;  name, address and contact details of organisations providing representation for unaccompanied minors;  address and contact details of the national authority in charge of child protection;  address and contact details of the responsible authority for carrying out the Dublin procedure;  details of the National Supervisory Authority;  identity and Eurodac controller and of his/her representative;  contact details of the office of the controller;  Red Cross and its role;  Contact details of the local UNHCR office (if present) and its role;  Contact details of the legal aid providers/refugee/child supporting organisations;  Contact details of IOM and its role. ANNEX XII INFORMATION FOR THIRD COUNTRY NATIONALS OR STATELESS PERSONS APPREHENDED IN CONNECTION WITH THE IRREGULAR CROSSING OF AN EXTERNAL BORDER, PURSUANT TO ARTICLE 29(3) OF REGULATION (EU) No 603/2013 If you are 14 years of age or older and you are apprehended irregularly crossing a border, your fingerprints will be taken and transmitted to a fingerprint database called Eurodac . You must cooperate in this procedure  you are obliged by law to have your fingerprints taken. If your fingerprints are not of a clear quality, including if you have deliberately damaged your fingers, the fingerprints may be taken again in the future. If at some point in the future you apply for asylum again, your fingerprints will be taken again. If you apply for asylum in a different country than in the one where you were first fingerprinted, you could be sent back to the first country where you were fingerprinted. Your fingerprint data will be stored for 18 months  after 18 months, they will be deleted automatically from the database. Only your fingerprints and your gender will be stored in Eurodac  your name, photograph, date of birth and nationality are not sent to the database or stored. You may at any time in the future request to obtain communication of the data relating to you that are recorded in Eurodac from the country that is taking your fingerprints. You may ask that data be corrected or erased  they should be erased, for example, if you become a citizen of an EU or associated country or if you obtain a residence permit for one of those countries and you did not apply for asylum. Eurodac is operated by an Agency of the European Union called eu-LISA. Your data can only be used for the purposes defined by law. Only the Eurodac Central System will receive your data. If you request asylum in the future in another EU or associated country (25), your fingerprints will be sent to that country for verification. The data stored in Eurodac will not be shared with any other country or organisation outside the EU and the associated countries. As of 20 July 2015, your fingerprints may be searched by authorities such as the police and the European police office (Europol) who may request access to the Eurodac database for the purpose of preventing, detecting and investigating serious crimes and terrorism Contact information (Fill in with Member State-specific information)  Identity of the Eurodac controller and of his/her representative;  Contact details of the office of the controller;  Details of the National Supervisory Authority (Data Protection); ANNEX XIII INFORMATION FOR THIRD COUNTRY NATIONALS OR STATELESS PERSONS FOUND ILLEGALLY STAYING IN A MEMBER STATE, PURSUANT TO ARTICLE 29(3) OF REGULATION (EU) No 603/2013 If you are found illegally staying in a Dublin  country (26), authorities may take your fingerprints and transmit them to a fingerprint database called Eurodac . This is only for the purpose of seeing if you have previously applied for asylum. Your fingerprint data will not be stored in the Eurodac database, but if you have previously applied for asylum in another country, you may be sent back to that country. If your fingerprints are not of a clear quality, including if you have deliberately damaged your fingers, the fingerprints may be taken again in the future. Eurodac is operated by an Agency of the European Union called eu-LISA. Your data can only be used for the purposes defined by law. Only the Eurodac Central System will receive your data. If you request asylum in the future in another Dublin country, your fingerprints will also be taken for transmission to Eurodac. The data stored in Eurodac will not be shared with any other country or organisation outside the EU and the associated countries. Contact information (Fill in with Member State-specific information)  Identity of the Eurodac controller and of his/her representative;  Contact details of the office of the controller;  Details of the National Supervisory Authority (Data Protection); If our authorities consider that you might have applied for international protection in another country which could be responsible for examining that application, you will receive more detailed information about the procedure that will follow and how it affects you and your rights. (27) (1) This indicative evidence must always be followed by an item of probative evidence as defined in list A. (2) The present leaflet is for information purposes only. Its aim is to provide applicants for international protection with the relevant information with respect to the Dublin procedure. It does not create/entail in itself rights or legal obligations. The rights and obligations of States and persons under the Dublin procedure are such as set out in Regulation (EU) No 604/2013. (3) The Dublin countries include the 28 European Union countries (Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom) as well as 4 countries associated  to the Dublin Regulation (Norway, Iceland, Switzerland and Liechtenstein). (4) The information provided is that foreseen under Part B of the present Annex. (5) The present leaflet is for information purposes only. Its aim is to provide applicants for international protection with the relevant information with respect to the Dublin procedure. It does not create/entail in itself rights or legal obligations. The rights and obligations of States and persons under the Dublin procedure are such as set out in Regulation (EU) No 604/2013. (6) More information on Eurodac is given in Part A, in section Why am I being asked to have my fingerprints taken? . (7) The present paragraph does not appear in the specific leaflet for Member States not participating in the Return Directive. (8) To be filled in by each Member States, according to the specific provisions in the national law. (9) To be filled in by each Member States. (10) One of three options to be chosen by each MS, depending on its choice for an effective remedy system. (11) To be filled in by each Member States, according to the specific provisions in the national law. (12) To be filled in by each Member States, according to the specific provisions in the national law. (13) The present leaflet is for information purposes only. Its aim is to provide applicants for international protection with the relevant information with respect to the Dublin procedure. It does not create/entail in itself rights or legal obligations. The rights and obligations of States and persons under the Dublin procedure are such as set out in Regulation (EU) No 604/2013. (14) The Dublin countries include the 28 European Union countries (Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom) as well as 4 countries associated to the Dublin Regulation (Norway, Iceland, Switzerland and Liechtenstein). (15) Your mothers sister or your fathers sister. (16) Your mothers brother or your fathers brother. (17) You might hear people referring to this as take charge. (18) You might hear people referring to this as take back. (19) To be filled in by each Member States, according to the specific provisions in the national law. (20) To be filled in by each Member States. (21) One of three options to be chosen by each Member State, depending on its choice for an effective remedy system. (22) To be filled in by each Member States, according to the specific provisions in the national law. (23) To be filled in by each Member States, according to the specific provisions in the national law. (24) A person who is recognised by the authorities as representing your interests in front of the law. Your representative and/or the authorities should advise you if you need one, but you may also ask them to instruct one on your behalf. See the back of this leaflet for organisations that can provide you with legal representation. (25) Your fingerprint data may be shared where the law allows between the 28 EU Member States plus the 4 Associated Countries  Norway, Iceland, Switzerland and Liechtenstein. (26) It extends over the entire European Union (Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom) as well as to the 4 countries associated  to the Dublin Regulation (Norway, Iceland, Switzerland and Liechtenstein) (27) The information provided is that foreseen under Part B of Annex X.